 
 
I 
108th CONGRESS
2d Session
H. R. 4163 
IN THE HOUSE OF REPRESENTATIVES 
 
April 2, 2004 
Mr. Shuster (for himself and Mr. Holden) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To provide for a greater number of members on certain combined Farm Service Agency county committees. 
 
 
1.Increased membership of certain combined Farm Service Agency county committeesSection 8(b)(5)(B) of the Soil Conservation and Domestic Allotment Act (16 U.S.C. 590h(b)(5)(B)) is amended by adding at the end the following: 
 
(vi)Membership of combined farm service agency county committeesNotwithstanding the numerical limitations of clause (ii), a county committee that results from the combination or consolidation of county, area, or local committees representing 3 or more counties shall consist of not fewer than 3 nor more than the applicable number of members who meet the requirements of clause (ii). For purposes of the preceding sentence, the applicable number is the sum of 1 and twice the number of counties represented by the members of the committee.. 
 
